Perlin, C. J. Claimant, American Oil Company, Inc., A Corporation, seeks recovery for sales of products and services rendered to various departments of the State of Illinois by claimant and its dealers during the years 1959 through 1962. The evidence in this matter consists of a large number of invoices from claimant’s company setting forth the amounts allegedly owed to it by respondent. According to the stipulation submitted by the parties a balance of $386.51 remained as due and owing to claimant. The Departments of the State of Illinois, which have incurred the debt in this matter, include the Department of Public Works and Buildings, the Department of Public Safety, the Department of Conservation, the Department of Registration and Education, and the Department of Finance. The stipulation further stated that each of the items of merchandise included in the above sum was purchased by persons having proper authority, was duly delivered, and funds existed for payment at the time of delivery, if an invoice had been submitted prior to the lapse of the particular appropriation. Where a contract with the State has been (1) properly entered into, (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; and, (4) adequate funds were available at the time the contracts were entered into, this Court will enter an award for the amount due. National Korectaire Co. vs. State of Illinois, 22 C.C.R. 302, 305; Jack Muse, Inc., vs. State of Illinois, No. 5067. It appears that all qualifications for an award have been met in the instant case. Claimant is hereby awarded the sum of $386.51.